DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note
The preamble of claim 17 recites “ a computer program comprising a  computer readable storage medium..” the examiner gives the broadest reasonable  interpretation in the light of applicants’ specification , and see paragraph [0060] of applicants’ specification.  A computer-readable medium may be defined as a non-transitory memory device and is not to be constructed as being transitory signals per se, such as  radio  waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or
other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire. A memory device may include memory space within a single physical storage device or memory space spread across multiple physical storage devices.  Therefore, the recited element in claim 17 of “ a computer program comprising a  computer readable storage medium.” Interpreted  as a non-transitory memory device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baskaran et al. (US Pub., 2017/0168991 A1) in view of Zhou et al (US Pub., 2016/0232175 A1)

With respect to claim   1, Baskaran teaches  a  computer-implemented method comprising: 

receiving a plurality of expert datasets representing computer-generated beliefs(Fig. 1, 102 discloses from original Tensor T  M Modes from Received data [expert datasets], paragraph [0009]-[0010], discloses the selective expansive recursive technique, a tensor is decomposed into a specified number of components, whether the specified number is typically smaller than
that optimum of maximum number of components, also called true rank of the tensor. One or more of these components may be selected for further recursive analysis [expert dataset] )  ; 
generating respective expert tensors for each expert dataset (paragraph [0010], discloses a selected tensor component are identified.  A sub-tensor is then formed  [generating tensor] by identifying  form the tensor being decomposed the value that corresponds to the significant eigen scores of the selected tensor components [ expert dataset] , paragraph  [0012], discloses each tensor component includes N vector, the method also includes: (b)   forming a second-tensor.., iteration including  the steps (a) and (b) may be recursively repeated for the second tensor, and such iteration can be formed for one or more additional components …,   paragraph [0013], discloses decomposing the first tensor into R tensor components may include decomposing the fits tensor into N factor matrices, and generating a tensor component by selecting a particular column r from each the N factor matrices , paragraph [00018], discloses generating the first tensor from an original tensor having M modes, wherein M>N.  In this embodiment, generating the first tensor includes selecting a mode of the original tensor, and collapsing tensor elements of the original tensor and collapsing tensor elements of the original tensor .., the step of forming the second tensor may include increasing …, and   paragraph [0060], discloses using the indices of these significant eigen-scores another sb-tensor 434 is formed[generated] ); and
storing or outputting for use in an application(paragraph [0046], discloses the sub-tensor X‵ and the tensor X are different logical entities  …, X ,may be stored at one set of location in the memory using one instance of a data structure, and the tensor X‵ may be stored at another set of location…, in forming the tensor X', elements of the tensor X(j i, j 2 , ••• , jN) are copied into the other instance of the data structure or into another data structure, where they can be accessed using the index tuples X'(i'i, i'2 , ••• , i'N [final results]). 

Baskaran teaches the above elements including the selective expansive recursive technique, 
tensor is decomposed into a specified number of components whether the specified number is typically smaller than that optimum of maximum number of components, also called true rank of the tensor. One or more of these components may be selected for further recursive analysis [(expert datasets)] (paragraph [0009]) and a sub-tensor is then formed by identifying from the tensor being decomposed the values that correspond to the significant eigen-scores of the selected tensor component [generating tensor] (paragraph [0010]), A describes one pattern within the data, the decomposition of the tensor corresponding to the component A can break that pattern down into more specific and focused patterns, which can be extracted by forming a
sub-tensor corresponding to the component A, and by recursively decomposing that sub-tensor(paragraph [0037]) and the data structure(s) can be tensor structures, groups of lists, arrays, vectors, etc. In these embodiments, in forming the tensor X', elements of the tensor X(j i, j 2 , ••• 
jN) are copied into the other instance of the data structure or into another data structure, where they can be accessed using the index tuples X'(i'i, i'2 , ••• , i'N)  (paragraph [0046]).    Baskaran failed to teach the corrosinding tensors is generated/formed by simultaneously  fusing respective expert tensors into a final result tensor, wherein the final result tensor represents a fusing of the plurality of expert datasets and a final result is sored or outputted. 

However,  Zhou teaches output or store the final result (Fig. 3, 308 discloses output or store the modified data and paragraph [0045], discloses the completed or compressed data (modified data) is output or stored)  simultaneously fused  each the respective expert tensors into a final result tensor, wherein the final result tensor represents a fusing of the plurality of expert datasets(paragraph [0046], discloses implement component operation or structures describes .., induvial operation may be performed concurrently…, Structures and functionality presented as separate
components in example configurations may be implemented as a combined structures or comping) .   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for   a sub-tensor is then formed by identifying from the tensor being decomposed the value that corresponding to the significant   generating the first tensor from an original tensor having M modes  of Baskaran with an individual operation to perfumed concurrently of Zhou in order to efficiently and accurately manipulate multi-dimensional data (see Zhou, paragraph [0005]) 

 	With respect to claim 2 , Baskaran in view Zhou teaches elements of claim  1,  Baskaran  failed to teach the method  wherein the simultaneously fusing is performed without regard to a sequence of fusing the plurality of expert datasets.
However, Zhou teaches wherein the simultaneously fusing is performed without regard to a sequence of fusing the plurality of expert datasets paragraph [0046], discloses implement component operation or structures describes .., induvial operation may be performed concurrently…, Structures and functionality presented as separate
components in example configurations may be implemented as a combined structures or comping) .   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for   a sub-tensor is then formed by identifying from the tensor being decomposed the value that corresponding to the significant   generating the first tensor from an original tensor having M modes  of Baskaran with an individual operation to perfumed concurrently of Zhou in order to efficiently and accurately manipulate multi-dimensional data (see Zhou, paragraph [0005]) 
With respect to claim 3 , Baskaran in view Zhou teaches elements of claim  1,  furthermore, Baskaran  the method   further comprising pruning the plurality of expert datasets to eliminate a subset of the plurality of expert datasets having only full-frame belief data (paragraph [0043], discloses none of the components may be selected to perform a further iteration [eliminate subset of plurlity of expert dataset] ).
With respect to claim 4 , Baskaran in view Zhou teaches elements of claim  1,  furthermore, Baskaran  the method further comprising converting the final result tensor into an array, wherein the array is stored or output for use in the application (paragraph [0007], discloses a tensor component can be an array or vector) .
With respect to claim 5 , Baskaran in view Zhou teaches elements of claim  1,  furthermore, Baskaran  the method  further comprising arranging the final result tensor prior to storing or outputting the final result(Figs. 3A-B and paragraph [0056], discloses  mapping between the indices of a sub-tensor X’).
With respect to claim 6, Baskaran in view Zhou teaches elements of claim  5,  furthermore, Baskaran  the method  wherein the arranging comprises grouping cubes of the final result tensor by common belief (paragraph [0032], discloses in the case CP model groups of those highly correlated entries in each component  can identify widespread pattern or trends or changes) .
With respect to claim 7 , Baskaran in view Zhou teaches elements of claim  1,  furthermore, Baskaran  the method wherein storing or outputting the final result tensor comprises outputting the final result tensor to an object identification application (Fig. 4, 434 and paragraph [0060], discloses sub-tensor 434 is formed [object]).

With respect to claim 8 , Baskaran in view Zhou teaches elements of claim  7,  furthermore, Baskaran  the method  wherein the object identification application generates an estimation of the object based on the fused plurality of expert datasets (paragraph [0045], discloses define a function .., that determine .., be include in the ne index.. and paragraph [0049], disclose sub-sensor X’ can be identified using original tensor T as..).
With respect to claim 9 , Baskaran in view Zhou teaches elements of claim  1,  furthermore, Baskaran  the method   wherein storing or outputting includes outputting a graphical representation of the final result tensor(Fig. 4, 434 and paragraph [0060], discloses sub-tensor 434 is formed [object]).
With respect to claim   10, Baskaran teaches  a  computer program product  comparing a computer readable storage medium having instruction embodied therewith, the program instruction  being executed by a computing device to cause the computing device to perform operation    comprising: 

receiving a plurality of expert datasets representing computer-generated beliefs(Fig. 1, 102 discloses from original Tensor T  M Modes from Received data [expert datasets], paragraph [0009]-[0010], discloses the selective expansive recursive technique, a tensor is decomposed into a specified number of components, whether the specified number is typically smaller than
that optimum of maximum number of components, also called true rank of the tensor. One or more of these components may be selected for further recursive analysis [expert dataset] )  ; 
generating respective expert tensors for each expert dataset (paragraph [0010], discloses a selected tensor component are identified.  A sub-tensor is then formed  [generating tensor] by identifying  form the tensor being decomposed the value that corresponds to the significant eigen scores of the selected tensor components [ expert dataset] , paragraph  [0012], discloses each tensor component includes N vector, the method also includes: (b)   forming a second-tensor.., iteration including  the steps (a) and (b) may be recursively repeated for the second tensor, and such iteration can be formed for one or more additional components …,   paragraph [0013], discloses decomposing the first tensor into R tensor components may include decomposing the fits tensor into N factor matrices, and generating a tensor component by selecting a particular column r from each the N factor matrices , paragraph [00018], discloses generating the first tensor from an original tensor having M modes, wherein M>N.  In this embodiment, generating the first tensor includes selecting a mode of the original tensor, and collapsing tensor elements of the original tensor and collapsing tensor elements of the original tensor .., the step of forming the second tensor may include increasing …, and   paragraph [0060], discloses using the indices of these significant eigen-scores another sb-tensor 434 is formed[generated] ); and
storing or outputting for use in an application(paragraph [0046], discloses the sub-tensor X‵ and the tensor X are different logical entities  …, X ,may be stored at one set of location in the memory using one instance of a data structure, and the tensor X‵ may be stored at another set of location…, in forming the tensor X', elements of the tensor X(j i, j 2 , ••• , jN) are copied into the other instance of the data structure or into another data structure, where they can be accessed using the index tuples X'(i'i, i'2 , ••• , i'N [final results]). 

Baskaran teaches the above elements including the selective expansive recursive technique, 
tensor is decomposed into a specified number of components whether the specified number is typically smaller than that optimum of maximum number of components, also called true rank of the tensor. One or more of these components may be selected for further recursive analysis [(expert datasets)] (paragraph [0009]) and a sub-tensor is then formed by identifying from the tensor being decomposed the values that correspond to the significant eigen-scores of the selected tensor component [generating tensor] (paragraph [0010]), A describes one pattern within the data, the decomposition of the tensor corresponding to the component A can break that pattern down into more specific and focused patterns, which can be extracted by forming a
sub-tensor corresponding to the component A, and by recursively decomposing that sub-tensor(paragraph [0037]) and the data structure(s) can be tensor structures, groups of lists, arrays, vectors, etc. In these embodiments, in forming the tensor X', elements of the tensor X(j i, j 2 , ••• 
jN) are copied into the other instance of the data structure or into another data structure, where they can be accessed using the index tuples X'(i'i, i'2 , ••• , i'N)  (paragraph [0046]).    Baskaran failed to teach the corrosinding tensors is generated/formed by simultaneously  fusing respective expert tensors into a final result tensor, wherein the final result tensor represents a fusing of the plurality of expert datasets and a final result is sored or outputted. 

However,  Zhou teaches output or store the final result (Fig. 3, 308 discloses output or store the modified data and paragraph [0045], discloses the completed or compressed data (modified data) is output or stored)  simultaneously fused  each the respective expert tensors into a final result tensor, wherein the final result tensor represents a fusing of the plurality of expert datasets(paragraph [0046], discloses implement component operation or structures describes .., induvial operation may be performed concurrently…, Structures and functionality presented as separate
components in example configurations may be implemented as a combined structures or comping) .   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for   a sub-tensor is then formed by identifying from the tensor being decomposed the value that corresponding to the significant   generating the first tensor from an original tensor having M modes  of Baskaran with an individual operation to perfumed concurrently of Zhou in order to efficiently and accurately manipulate multi-dimensional data (see Zhou, paragraph [0005]) 


With respect to claim 11 , Baskaran in view Zhou teaches elements of claim  10,  Baskaran  failed to teach the computer program product  wherein the simultaneously fusing is performed without regard to a sequence of fusing the plurality of expert datasets.
However, Zhou teaches wherein the simultaneously fusing is performed without regard to a sequence of fusing the plurality of expert datasets paragraph [0046], discloses implement component operation or structures describes .., induvial operation may be performed concurrently…, Structures and functionality presented as separate
components in example configurations may be implemented as a combined structures or comping) .   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for   a sub-tensor is then formed by identifying from the tensor being decomposed the value that corresponding to the significant   generating the first tensor from an original tensor having M modes  of Baskaran with an individual operation to perfumed concurrently of Zhou in order to efficiently and accurately manipulate multi-dimensional data (see Zhou, paragraph [0005]) 
With respect to claim 12 , Baskaran in view Zhou teaches elements of claim  10,  furthermore, Baskaran  the computer program product  further comprising pruning the plurality of expert datasets to eliminate a subset of the plurality of expert datasets having only full-frame belief data (paragraph [0043], discloses none of the components may be selected to perform a further iteration [eliminate subset of plurlity of expert dataset] ).
With respect to claim  13 , Baskaran in view Zhou teaches elements of claim  10,  furthermore, Baskaran  the computer program product  further comprising converting the final result tensor into an array, wherein the array is stored or output for use in the application (paragraph [0007], discloses a tensor component can be an array or vector) .
With respect to claim 14 , Baskaran in view Zhou teaches elements of claim  10,  furthermore, Baskaran  the computer program product  further comprising arranging the final result tensor prior to storing or outputting the final result(Figs. 3A-B and paragraph [0056], discloses  mapping between the indices of a sub-tensor X’).
With respect to claim 15, Baskaran in view Zhou teaches elements of claim  10,  furthermore, Baskaran  the method wherein storing or outputting the final result tensor comprises outputting the final result tensor to an object identification application (Fig. 4, 434 and paragraph [0060], discloses sub-tensor 434 is formed [object]).
With respect to claim 16 , Baskaran in view Zhou teaches elements of claim  15,  furthermore, Baskaran  the computer program product  wherein the object identification application generates an estimation of the object based on the fused plurality of expert datasets (paragraph [0045], discloses define a function .., that determine .., be include in the ne index.. and paragraph [0049], disclose sub-sensor X’ can be identified using original tensor T as..).
 
With respect to claim   17, Baskaran teaches  a  system comprising: 
	 a processor, a computer readable memory, a non-transitory computer readable storage medium associated  with a computing device, and program instructions executable by the computing device to cause the computing device to perform operation comprising: 

receiving a plurality of expert datasets representing computer-generated beliefs(Fig. 1, 102 discloses from original Tensor T  M Modes from Received data [expert datasets], paragraph [0009]-[0010], discloses the selective expansive recursive technique, a tensor is decomposed into a specified number of components, whether the specified number is typically smaller than
that optimum of maximum number of components, also called true rank of the tensor. One or more of these components may be selected for further recursive analysis [expert dataset] )  ; 
generating respective expert tensors for each expert dataset (paragraph [0010], discloses a selected tensor component are identified.  A sub-tensor is then formed  [generating tensor] by identifying  form the tensor being decomposed the value that corresponds to the significant eigen scores of the selected tensor components [ expert dataset] , paragraph  [0012], discloses each tensor component includes N vector, the method also includes: (b)   forming a second-tensor.., iteration including  the steps (a) and (b) may be recursively repeated for the second tensor, and such iteration can be formed for one or more additional components …,   paragraph [0013], discloses decomposing the first tensor into R tensor components may include decomposing the fits tensor into N factor matrices, and generating a tensor component by selecting a particular column r from each the N factor matrices , paragraph [00018], discloses generating the first tensor from an original tensor having M modes, wherein M>N.  In this embodiment, generating the first tensor includes selecting a mode of the original tensor, and collapsing tensor elements of the original tensor and collapsing tensor elements of the original tensor .., the step of forming the second tensor may include increasing …, and   paragraph [0060], discloses using the indices of these significant eigen-scores another sb-tensor 434 is formed[generated] ); and
storing or outputting for use in an application(paragraph [0046], discloses the sub-tensor X‵ and the tensor X are different logical entities  …, X ,may be stored at one set of location in the memory using one instance of a data structure, and the tensor X‵ may be stored at another set of location…, in forming the tensor X', elements of the tensor X(j i, j 2 , ••• , jN) are copied into the other instance of the data structure or into another data structure, where they can be accessed using the index tuples X'(i'i, i'2 , ••• , i'N [final results]). 

Baskaran teaches the above elements including the selective expansive recursive technique, 
tensor is decomposed into a specified number of components whether the specified number is typically smaller than that optimum of maximum number of components, also called true rank of the tensor. One or more of these components may be selected for further recursive analysis [(expert datasets)] (paragraph [0009]) and a sub-tensor is then formed by identifying from the tensor being decomposed the values that correspond to the significant eigen-scores of the selected tensor component [generating tensor] (paragraph [0010]), A describes one pattern within the data, the decomposition of the tensor corresponding to the component A can break that pattern down into more specific and focused patterns, which can be extracted by forming a
sub-tensor corresponding to the component A, and by recursively decomposing that sub-tensor(paragraph [0037]) and the data structure(s) can be tensor structures, groups of lists, arrays, vectors, etc. In these embodiments, in forming the tensor X', elements of the tensor X(j i, j 2 , ••• 
jN) are copied into the other instance of the data structure or into another data structure, where they can be accessed using the index tuples X'(i'i, i'2 , ••• , i'N)  (paragraph [0046]).    Baskaran failed to teach the corrosinding tensors is generated/formed by simultaneously  fusing respective expert tensors into a final result tensor, wherein the final result tensor represents a fusing of the plurality of expert datasets and a final result is sored or outputted. 

However,  Zhou teaches output or store the final result (Fig. 3, 308 discloses output or store the modified data and paragraph [0045], discloses the completed or compressed data (modified data) is output or stored)  simultaneously fused  each the respective expert tensors into a final result tensor, wherein the final result tensor represents a fusing of the plurality of expert datasets(paragraph [0046], discloses implement component operation or structures describes .., induvial operation may be performed concurrently…, Structures and functionality presented as separate
components in example configurations may be implemented as a combined structures or comping) .   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for   a sub-tensor is then formed by identifying from the tensor being decomposed the value that corresponding to the significant   generating the first tensor from an original tensor having M modes  of Baskaran with an individual operation to perfumed concurrently of Zhou in order to efficiently and accurately manipulate multi-dimensional data (see Zhou, paragraph [0005]) 
With respect to claim 18 , Baskaran in view Zhou teaches elements of claim  17,  Baskaran  failed to teach the computer program product  wherein the simultaneously fusing is performed without regard to a sequence of fusing the plurality of expert datasets.
However, Zhou teaches wherein the simultaneously fusing is performed without regard to a sequence of fusing the plurality of expert datasets paragraph [0046], discloses implement component operation or structures describes .., induvial operation may be performed concurrently…, Structures and functionality presented as separate
components in example configurations may be implemented as a combined structures or comping) .   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for   a sub-tensor is then formed by identifying from the tensor being decomposed the value that corresponding to the significant   generating the first tensor from an original tensor having M modes  of Baskaran with an individual operation to perfumed concurrently of Zhou in order to efficiently and accurately manipulate multi-dimensional data (see Zhou, paragraph [0005]) 
With respect to claim 19 , Baskaran in view Zhou teaches elements of claim  17,  furthermore, Baskaran  the computer program product  further comprising pruning the plurality of expert datasets to eliminate a subset of the plurality of expert datasets having only full-frame belief data (paragraph [0043], discloses none of the components may be selected to perform a further iteration [eliminate subset of plurlity of expert dataset] ).
With respect to claim  20 , Baskaran in view Zhou teaches elements of claim  17,  furthermore, Baskaran  the computer program product  further comprising converting the final result tensor into an array, wherein the array is stored or output for use in the application (paragraph [0007], discloses a tensor component can be an array or vector) .
The following prior arts are in the record:

Baskaran et al. (US Pub., 2017/0168991 A1)  discloses a system for performing tensor  decomposition in a selective expansive and/or recursive manner, a tensor is decomposed into a specified number of components, and one or more tensor components are selected for further decomposition. For each selected component, the significant elements thereof are identified, and using the indices of the significant elements a sub-tensor is formed

Zhou et al (US Pub., 2016/0232175 A1) discloses original data that represents a real-world object or activity and organized along three or more dimensions is received. The original data is represented as a product of several multipliers including a sparse core, such that the sparse core has fewer non-zero values than a tensor representation of the original data, and one or more unitary matrix multipliers.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682